Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21957 Skyhawk Funds Trust (Exact name of registrant as specified in charter) 8000 Town Centre Drive, Suite 400 Broadview Heights, Ohio 44147 (Address of principal executive offices) (Zip code) Gregory B. Getts Mutual Shareholder Services, LLC 8000 Town Centre Drive, Suite 400 Broadview Heights, Ohio 44147 (Name and address of agent for service) (901) 202-5030 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: JUNE 30, 2008 Item 1. Schedule of Investments. SKYHAWK SMALL CAP FUND SCHEDULE OF INVESTMENTS June 30, 2008 (UNAUDITED) Shares Value COMMON STOCKS-97.3% (A) Aerospace & Defense-2.2% 10,634 Esterline Technologies Corp.* $523,831 Biotechnology-4.0% 14,753 Martek Biosciences Corp.* 497,323 11,568 OSI Pharmaceuticals, Inc.* 477,990 975,313 Chemicals-4.4% 21,621 Terra Industries Inc. 1,066,996 Commercial Banks-5.0% 8,596 Cullen/Frost Bankers, Inc. 428,510 21,182 Oriental Financial Group Inc. 302,055 9,851 SVB Financial Group* 473,932 1,204,497 Commercial Services & Supplies-4.7% 13,725 G & K Services, Inc. 418,063 7,168 Heidrick & Struggles International, Inc. 198,124 16,518 Waste Connections, Inc.* 527,420 1,143,607 Communications Equipment-2.8% 12,712 CommScope, Inc.* 670,812 Computers & Peripherals-0.9% 159,573 Quantum Corp.* 215,424 Consumer Finance-1.1% 14,578 Assured Guaranty Ltd. 262,258 Diversified Telecommunication Services-8.2% 61,354 Cincinnati Bell Inc.* 244,189 43,127 Premiere Global Services, Inc.* 628,792 34,973 Syniverse Holdings Inc.* 566,562 22,852 TNS Inc.* 547,534 1,987,077 Electrical Equipment-2.7% 6,558 Regal-Beloit Corp. 277,075 9,814 Thomas & Betts Corp.* 371,460 648,535 Food Products-1.6% 11,190 Sanderson Farms, Inc. 386,279 Gas Utilities-2.1% 14,550 WGL Holdings Inc. 505,467 Health Care Equipment & Supplies-2.7% 10,694 Edwards Lifesciences Corp.* 663,456 Health Care Providers & Services-2.0% 10,692 AmSurg Corp.* 260,350 12,568 Centene Corp.* 211,017 471,367 Household Durables-1.8% 891 NVR, Inc.* 445,571 Household Products-1.7% 26,638 Elizabeth Arden, Inc.* 404,365 Insurance-5.1% 15,066 American Physicians Capital, Inc. 729,797 15,074 Endurance Specialty Holdings Ltd. 464,129 2,421 Seabright Insurance Holdings* 35,056 1,228,982 IT Services-4.3% 11,888 ManTech International Corp.* 572,051 43,707 MPS Group, Inc.* 464,605 1,036,656 Machinery-7.4% 6,656 Flowserve Corp. 909,875 15,291 Gardner Denver Inc.* 868,529 1,778,404 Metals & Mining-3.5% 22,670 Commercial Metals Co. 854,659 Multiline Retail-2.7% 20,938 Big Lots, Inc.* 654,103 Oil, Gas & Consumable Fuels-8.6% 31,656 Rosetta Resources, Inc.* 902,196 8,733 Stone Energy Corp.* 575,592 9,096 Swift Energy Co.* 600,882 2,078,670 Paper & Forest Products-0.9% 24,769 Buckeye Technologies Inc.* 209,546 Pharmaceuticals-1.9% 23,566 K-V Pharmaceutical Co.* 455,531 Real Estate Investment Trusts-2.0% 18,666 LTC Properties, Inc. 477,103 Semiconductors & Semiconductor Equipment-2.3% 38,795 Semtech Corp.* 545,846 Software-3.9% 20,085 Manhattan Associates, Inc.* 476,617 15,752 Sybase, Inc.* 463,424 940,041 Specialty Retail-1.9% 11,516 Gymboree Corp.* 461,446 Textiles, Apparel & Luxury Goods-4.9% 16,094 The Warnaco Group, Inc.* 709,262 17,885 Wolverine World Wide, Inc. 476,993 1,186,255 Total common stocks (Cost $22,524,787) 23,482,097 CASH EQUIVALENT-2.4% (A) Mutual Fund-2.4% 591,669 Fidelity Institutional Money Market Government Portfolio-Class 1, 2.27% 591,669 Total cash equivalent (Cost $591,669) 591,669 Total investments-99.7% (Cost $23,116,456) 24,073,766 Cash and receivables, less liabilities-0.3% (A) 64,794 TOTAL NET ASSETS-100.0% $24,138,560 * Non-income producing security. (A) Percentages for the various classifications relate to net assets. As of June 30, 2008 investment cost for federal tax purposes was $23,143,762 and the tax components of unrealized appreciation/depreciation were as follows: Aggregate gross unrealized appreciation $3,273,087 Aggregate gross unrealized depreciation (2,343,083) Net unrealized appreciation $930,004 THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND'S AUDITED ANNUAL REPORT ORSEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND'S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rules 15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last N-Q fiscal quarter filing that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a -2(a)). Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Skyhawk Funds Trust By (Signature and Title) /s/ Eric F. Crigler Eric F. Crigler, President Date 08/01/08 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Eric F. Crigler Eric F. Crigler, President Date 08/01/08 By (Signature and Title) /s/ Eric F. Crigler Eric F. Crigler, Treasurer Date 08/01/08
